Proceeding pursuant to CPLR article 78 (transferred to this Court *764by order of the Supreme Court, entered in Chemung County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
The positive urinalysis test results, together with the misbehavior report and the testimony of the correction officers who administered the tests, provide substantial evidence to support the administrative determination finding petitioner guilty of violating the prison disciplinary rule prohibiting the unauthorized use of controlled substances (see, Matter of Lahey v Kelly, 71 NY2d 135). Contrary to petitioner’s contention, the record reveals that the correction officials reasonably complied with all relevant regulatory procedures (see, Matter of Frazier v Coombe, 224 AD2d 794, 795). We reject petitioner’s contention that his request for the production of the daily log sheets was improperly denied inasmuch as such documents did not exist (see, Matter of Wood v Selsky, 240 AD2d 876). In any event, the information sought was set forth in the urinalysis procedure form which was supplied to petitioner. Petitioner’s remaining contentions have been reviewed and are lacking in merit.
Mikoll, J. P., Mercure, White, Casey and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.